DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 06 August 2019.
2.  Claims 1-20 are pending in the application.
3.  Claims 1-20 have been rejected.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.  Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because independent claim 11 is directed towards a computer readable storage device that comprises a first, second and third memory section.  However, after a review of the applicant’s specification the examiner has not found support for the computer readable storage device being hardware.  Since the computer readable storage device is not hardware this renders the claims non-statutory.  Dependent claims 12-20 all recite the computer readable storage device and thus are non-statutory as well.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.  Claims 1, 3, 4, 11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al US 2019/0116193 A1 (hereinafter Wang) in view of Davis et al US 2009/0327000 A1 (hereinafter Davis).
As to claim 1, Wang disclose a method comprises: 
receiving, by a computing entity of a data transactional network, a transaction for fraud evaluation (i.e. through the streaming threat remediation engine) [0047], wherein the transaction is between a first computing device of the data transactional network and a second computing device of the data transactional network regarding transactional subject matter (i.e. devices over a computer network) [0014]; 
generating, by the computing entity, a plurality of evidence vectors regarding the transaction (i.e. n-tuple vector) [0031], wherein an evidence vector of the plurality of evidence vectors is a piece of information regarding a topic, or portion thereof, of a list of topics that include: 
user information regarding a user associated with the first computing device (i.e. user profile) [0047]; 
information regarding the first computing device; 

anomaly information regarding one or more of the first computing device, the second computing device, and the data transaction network (i.e. an anomaly event) [0052]; and 
information regarding network affiliations of the first computing device; 
engaging, by the computing entity, a plurality of tools to generate a plurality of risk analysis responses based on the plurality of evidence vectors (i.e. using risk assessment service, risk assessment engine and streaming threat remediation engine) [figure 1].
Wang does not teach performing, by the computing entity, a first level interpretation of the plurality of risk analysis responses to produce a first level answer.  Wang does not teach determining, by the computing entity, whether a second level interpretation of the plurality of risk analysis responses based on a level of confidence of the first level answer.  Wang does not teach that when the second level interpretation is needed, performing, by the computing entity, the second level interpretation of the group of risk analysis responses to produce a fraud evaluation answer of: low risk of fraud, high risk of fraud, or further analysis is required. 
Davis teaches performing, by the computing entity, a first level interpretation of the plurality of risk analysis responses to produce a first level answer (i.e. a first overall risk assessment level that indicates a major risk) [0042].  Davis teaches determining, by the computing entity, whether a second level interpretation of the plurality of risk analysis responses based on a level of confidence of the first level answer (i.e. if more information is needed for the risk assessment) [0052].  Davis teaches that when the second level interpretation is needed, performing, by the computing entity, the second level interpretation of the group of risk analysis responses to produce a fraud evaluation answer of: low risk of fraud, high risk of fraud, or further analysis is required [0014]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Wang so that the computing entity would have performed a first level interpretation of the plurality of risk analysis responses to produce a first level answer.  It would have been determined, by the computing entity, whether a second level interpretation of the plurality of risk analysis responses based on a level of confidence of the first level answer.  When the second level interpretation was needed, performing, by the computing entity, the second level interpretation of the group of risk analysis responses to produce a fraud evaluation answer of: low risk of fraud, high risk of fraud, or further analysis was required. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Wang by the teaching of Davis because it helps determine the severity of risk when there are changes [0003].
As to claim 3, Wang teaches the method of claim 1, wherein the user information comprises one or more sub-topics of: 
user personal information (i.e. employee’s personal information) [0046]; 
user account information regarding one or more services provided via the data transactional network; 
user transaction history (i.e. usage history) [0004]; and 
user computer habit information. 
As to claim 4, Wang teaches the method of claim 1, wherein the information regarding the first computing device comprises one or more sub-topics of: 
device information; 
device type (i.e. user’s device type) [0046]; and 

As to claim 11, Wang disclose a computer readable storage device comprises: 
a first memory section that stores operational instructions that, when executed by a computing entity of a data transactional network [0056], causes the computing entity to: 
receive a transaction for fraud evaluation (i.e. through the streaming threat remediation engine) [0047], wherein the transaction is between a first computing device of the data transactional network and a second computing device of the data transactional network regarding transactional subject matter (i.e. devices over a computer network) [0014]; 
a second memory section that stores operational instructions that, when executed by the computing entity [0056], causes the computing entity to: 
generate a plurality of evidence vectors regarding the transaction (i.e. n-tuple vector) [0031], wherein an evidence vector of the plurality of evidence vectors is a piece of information regarding a topic, or portion thereof, of a list of topics that include: 
user information regarding a user associated with the first computing device (i.e. user profile) [0047]; 
information regarding the first computing device; 
information regarding network affiliations of the user; 
anomaly information regarding one or more of the first computing device, the second computing device, and the data transaction network (i.e. an anomaly event) [0052]; and 
information regarding network affiliations of the first computing device; and 
a third memory section that stores operational instructions that, when executed by the computing entity [0056], causes the computing entity to: 
engage a plurality of tools to generate a plurality of risk analysis responses based on the plurality of evidence vectors (i.e. using risk assessment service, risk assessment engine and streaming threat remediation engine) [figure 1].
Wang does not teach perform a first level interpretation of the plurality of risk analysis responses to produce a first level answer.  Wang does not teach determine whether a second level interpretation of the plurality of risk analysis responses based on a level of confidence of the first level answer.  Wang does not teach when the second level interpretation is needed, performing, by the computing entity, the second level interpretation of the group of risk analysis responses to produce a fraud evaluation answer of: low risk of fraud, high risk of fraud, or further analysis is required. 
Davis teaches performing, by the computing entity, a first level interpretation of the plurality of risk analysis responses to produce a first level answer (i.e. a first overall risk assessment level that indicates a major risk) [0042].  Davis teaches determining, by the computing entity, whether a second level interpretation of the plurality of risk analysis responses based on a level of confidence of the first level answer (i.e. if more information is needed for the risk assessment) [0052].  Davis teaches that when the second level interpretation is needed, performing, by the computing entity, the second level interpretation of the group of risk analysis responses to produce a fraud evaluation answer of: low risk of fraud, high risk of fraud, or further analysis is required [0014]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Wang so that the computing entity would have performed a first level interpretation of the plurality of risk analysis responses to produce a first level answer.  It would have been determined, by the computing entity, whether a second level interpretation of the plurality of risk analysis responses based on a level of confidence of the first level answer.  When the second level interpretation was needed, performing, by the computing entity, the second level interpretation of the group of risk analysis responses to produce a fraud evaluation answer of: low risk of fraud, high risk of fraud, or further analysis was required. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Wang by the teaching of Davis because it helps determine the severity of risk when there are changes [0003].
As to claim 13, Wang teaches the computer readable storage device of claim 11, wherein the user information comprises one or more sub-topics of: 
user personal information (i.e. employee’s personal information) [0046]; 
user account information regarding one or more services provided via the data transactional network; 
user transaction history (i.e. usage history) [0004]; and 
user computer habit information. 
As to claim 14, Wang teaches the computer readable storage device of claim 11, wherein the information regarding the first computing device comprises one or more sub-topics of: 
device information; 
device type (i.e. user’s device type) [0046]; and 
user-device affiliation information. 
6.  Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al US 2019/0116193 A1 (hereinafter Wang) and Davis et al US 2009/0327000 A1 (hereinafter Davis) as applied to claims 1 and 11 above, and further in view of Ellingson et al US 2018/0131526 A1 (hereinafter Ellingson).
As to claim 2, the Wang-Davis combination does not teach the method of claim 1, wherein a second evidence vector of the plurality of evidence vectors comprises a second piece of information regarding one of: 
second user information regarding a second user associated with the second computing device; 
information regarding the second computing device; 
information regarding network affiliations of the second user; and 
information regarding network affiliations of the second computing device. 
Ellingson teaches using identifiers of first and second computing devices in risk analysis [0062].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Wang-Davis combination so that a second evidence vector of the plurality of evidence vectors would have comprised a second piece of information regarding information regarding the second computing device.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Wang-Davis combination by the teaching of Ellingson because it helps identify participating computing devices [0062].
As to claim 12, the Wang-Davis combination does not teach the computer readable storage device of claim 11, wherein a second evidence vector of the plurality of evidence vectors comprises a second piece of information regarding one of: 
second user information regarding a second user associated with the second computing device; 
information regarding the second computing device; 
information regarding network affiliations of the second user; and 
information regarding network affiliations of the second computing device. 
Ellingson teaches using identifiers of first and second computing devices in risk analysis [0062].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Wang-Davis combination so that a second evidence vector of the plurality of evidence vectors would have comprised a second piece of information regarding information regarding the second computing device.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Wang-Davis combination by the teaching of Ellingson because it helps identify participating computing devices [0062].
7.  Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al US 2019/0116193 A1 (hereinafter Wang) and Davis et al US 2009/0327000 A1 (hereinafter Davis) as applied to claims 1 and 11 above, and further in view of Weinsberg US 2015/0052600 A1.
As to claim 5, the Wang-Davis combination does not teach the method of claim 1, wherein the information regarding network affiliations of the user comprises one or more sub-topics of: 
network identifier; 
network type; 
user-network affiliation information; 
device-network affiliation information; and
 media layer information. 
Weinsberg teaches that the information regarding network affiliations of a user is a network identifier (i.e. network-ids of the affiliated network environments) [0062].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Wang-Davis combination so that the information regarding network affiliations of a user would have been a network identifier.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Wang-Davis combination by the teaching of Weinsberg because it helps determine if communications between networks is compatible [0062].
As to claim 15, the Wang-Davis combination does not teach the computer readable storage device of claim 11, wherein the information regarding network affiliations of the user comprises one or more sub-topics of: 
network identifier; 
network type; 
user-network affiliation information; 
device-network affiliation information; and 
media layer information. 
Weinsberg teaches that the information regarding network affiliations of a user is a network identifier (i.e. network-ids of the affiliated network environments) [0062].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Wang-Davis combination so that the information regarding network affiliations of a user would have been a network identifier.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Wang-Davis combination by the teaching of Weinsberg because it helps determine if communications between networks is compatible [0062].
8.  Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al US 2019/0116193 A1 (hereinafter Wang) and Davis et al US 2009/0327000 A1 (hereinafter Davis) as applied to claims 1 and 11 above, and further in view of Tseretopoulos et al US 2019/0102769 A1 (hereinafter Tseretopoulos).
As to claim 6, the Wang-Davis combination does not teach the method of claim 1, wherein the list of topics further includes: 
transaction mechanism information that includes one or more sub-topics of: 
information regarding the transactional subject matter; and 
transmission medium information regarding transmission of a request for the transaction from the first computing device to the second computing device; 
host layer information; and 
proxy information. 
Tseretopoulos teaches information regarding the transactional subject matter [0046].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Wang-Davis combination so that the transaction mechanism information would have included information regarding the transactional subject matter.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Wang-Davis combination by the teaching of Tseretopoulos because it helps evaluate data exchanged [0001].
As to claim 16, the Wang-Davis combination does not teach the computer readable storage device of claim 11, wherein the list of topics further includes: 
transaction mechanism information that includes one or more sub-topics of: 
information regarding the transactional subject matter; and 
transmission medium information regarding transmission of a request for the transaction from the first computing device to the second computing device; 
host layer information; and 
proxy information. 
Tseretopoulos teaches information regarding the transactional subject matter [0046].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Wang-Davis combination so that the transaction mechanism information would have included information regarding the transactional subject matter.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Wang-Davis combination by the teaching of Tseretopoulos because it helps evaluate data exchanged [0001].
9.  Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al US 2019/0116193 A1 (hereinafter Wang) and Davis et al US 2009/0327000 A1 (hereinafter Davis) as applied to claims 1 and 11 above, and further in view of Yumer U.S. Patent No. 9,800,606 B1.
As to claim 7, the Wang-Davis combination does not teach the method of claim 1, wherein the list of topics further includes: 
bad actor information that includes one or more sub-topics of: 
markers indicating use of hacker tools; and 
professional bad actor indicators. 
Yumer teaches bad actor information that includes markers indicating use of hacker tools (i.e. indicating the identities of hacking tools) [column 8, lines 11-26].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Wang-Davis combination so that that bad actor information that would have included markers indicating use of hacker tools.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Wang-Davis combination by the teaching of Yumer because it provides for additional and improved systems and methods for evaluating network security [column 1, lines 17-32].
As to claim 17, the Wang-Davis combination does not teach the computer readable storage device of claim 11, wherein the list of topics further includes: 
bad actor information that includes one or more sub-topics of: 
markers indicating use of hacker tools; and 
professional bad actor indicators. 
Yumer teaches bad actor information that includes markers indicating use of hacker tools (i.e. indicating the identities of hacking tools) [column 8, lines 11-26].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Wang-Davis combination so that that bad actor information that would have included markers indicating use of hacker tools.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Wang-Davis combination by the teaching of Yumer because it provides for additional and improved systems and methods for evaluating network security [column 1, lines 17-32].
10.  Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al US 2019/0116193 A1 (hereinafter Wang) and Davis et al US 2009/0327000 A1 (hereinafter Davis) as applied to claims 1 and 11 above, and further in view of Jakobsson et al US 2019/0199745 A1 (hereinafter Jakobsson).
As to claim 8, the Wang-Davis combination does not teach the method of claim 1, wherein the list of topics further includes: 
fraud information that includes one or more sub-topics of: 
account take over; 
fake account information; 
fraudulent login; 
fraud attempt rate; 
multiple user collusion. 
Jakobsson teaches that fraud information includes account take-over [0029].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Wang-Davis combination so that that fraud information would have included account take-over.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Wang-Davis combination by the teaching of Jakobsson because it helps battle computer hackers [0003].
As to claim 18, the Wang-Davis combination does not teach the computer readable storage device of claim 11, wherein the list of topics further includes: 
fraud type information that includes one or more sub-topics of: 
account take over; 
fake account information; 
fraudulent login; 
fraud attempt rate; and 
multiple user collusion. 
Jakobsson teaches that fraud information includes account take-over [0029].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Wang-Davis combination so that that fraud information would have included account take-over.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Wang-Davis combination by the teaching of Jakobsson because it helps battle computer hackers [0003].
11.  Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al US 2019/0116193 A1 (hereinafter Wang) and Davis et al US 2009/0327000 A1 (hereinafter Davis) as applied to claims 1 and 11 above, and further in view of Bender et al US 2018/0082059 A1 (hereinafter Bender).
As to claim 9, the Wang-Davis combination does not teach the method of claim 1, wherein the interpreting the group of risk analysis responses is further based on risk tolerance inputs associated with the second computing device.
Bender teaches that the interpreting the group of risk analysis responses is further based on risk tolerance inputs associated with the second computing device (i.e. risk tolerance based on type of device) [0038].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Wang-Davis combination so that the interpreting the group of risk analysis responses would have been further based on risk tolerance inputs associated with the second computing device.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Wang-Davis combination by the teaching of Bender because it provides a centralized approach to provide security as a service to devices connected to a network [0004].
As to claim 19, the Wang-Davis combination does not teach the computer readable storage device of claim 11, wherein the interpreting the group of risk analysis responses is further based on risk tolerance inputs associated with the second computing device. 
Bender teaches that the interpreting the group of risk analysis responses is further based on risk tolerance inputs associated with the second computing device (i.e. risk tolerance based on type of device) [0038].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Wang-Davis combination so that the interpreting the group of risk analysis responses would have been further based on risk tolerance inputs associated with the second computing device.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Wang-Davis combination by the teaching of Bender because it provides a centralized approach to provide security as a service to devices connected to a network [0004].
12.  Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al US 2019/0116193 A1 (hereinafter Wang) and Davis et al US 2009/0327000 A1 (hereinafter Davis) as applied to claims 1 and 11 above, and further in view of Laude et al US 2011/0066683 A1 (hereinafter Laude).
As to claim 10, the Wang-Davis combination teaches the method of claim 1, wherein the plurality of tools comprises: 	
a set of risk assessment tools (i.e. risk assessment engine) [Wang 0034]; 
a set of evidentiary tools (i.e. event cluster based on the received events during a period) [Wang 0045].
The Wang-Davis combination does not teach a set of swarm processing tools. 
Laude teaches a set of swarm processing tools [abstract].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Wang-Davis combination so that there would have been a set of swarm processing tools.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Wang-Davis combination by the teaching of Laude because it helps in updating of learning tools [0014].
As to claim 20, the Wang-Davis combination teaches the computer readable storage device of claim 11, wherein the plurality of tools comprises: 
a set of risk assessment tools (i.e. risk assessment engine) [Wang 0034]; 
a set of evidentiary tools (i.e. event cluster based on the received events during a period) [Wang 0045].
The Wang-Davis combination does not teach a set of swarm processing tools. 
Laude teaches a set of swarm processing tools [abstract].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Wang-Davis combination so that there would have been a set of swarm processing tools.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Wang-Davis combination by the teaching of Laude because it helps in updating of learning tools [0014].
Relevant Prior Art
13.  The following references have been considered relevant by the examiner:
A.  Chu et al US 2020/0175518 A1 directed to an apparatus for real-time detection of fraudulent transactions [abstract].
B.  Zhang et al US 2020/0118136 A1 directed to systems and methods for use in monitoring machine learning systems and, in particular, for performing anomaly detection for data generated by machine learning models, where the models are based on input data (e.g. fraud scores, etc.) provided through and/or stored in computer networks (e.g., in data structures associated with the computer networks, etc.) [0002].
C.  Ashiya et al US 2019/0295085 A1 directed to a method that includes determining, within a plurality of feature vectors corresponding to a plurality of transactions, a correlation between values of particular features in the plurality of feature vectors that distinguish at least a subset of the transactions as fraudulent [abstract].
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARAVIND K MOORTHY/            Primary Examiner, Art Unit 2492